Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-12, 14-19, 21, 22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach determining one or more presentation parameters associated with a presentation context for presenting the content to the member; determining one or more content parameters associated with the content to be presented to the member, wherein at least one content parameter is a content characteristic indicating a relationship between the content previously unviewed by the member and other content previously viewed by the member; selecting a motion-based animation from a plurality of motion-based animations based on the one or more content parameters associated with the content to be presented to the member, the motion-based animation selected to indicate a subject or category of the content previously unviewed by the member; generating a content representation of the content for presentation within a user interface, the content representation including the motion-based animation representing the content previously unviewed by the member, the generating of the content representation being based on the one or more presentation parameters and the one or more content parameters, modifying the generated content presentation, wherein modifying the content representation comprises: based on the one or more presentation parameters and the one or more content parameters, selecting at least one animation characteristic from a set of animation characteristics for the content representation; and modifying the content representation with the at least one animation characteristic, the at least one animation characteristic configuring the content representation to display at least one movement of the content representation while the content representation is presented at the client device; and causing presentation of the modified content representation including the motion-based animation at the client device associated with the member.
Although an updated search revealed prior art that teaches a animating unviewed content, where the animation is based on various content and viewing contexts, it did not reveal any other prior art teaching determining one or more presentation parameters associated with a presentation context for presenting the content to the member; determining one or more content parameters associated with the content to be presented to the member, wherein at least one content parameter is a content characteristic indicating a relationship between the content previously unviewed by the member and other content previously viewed by the member; selecting a motion-based animation from a plurality of motion-based animations based on the one or more content parameters associated with the content to be presented to the member, the motion-based animation selected to indicate a subject or category of the content previously unviewed by the member; generating a content representation of the content for presentation within a user interface, the content representation including the motion-based animation representing the content previously unviewed by the member, the generating of the content representation being based on the one or more presentation parameters and the one or more content parameters, modifying the generated content presentation, wherein modifying the content representation comprises: based on the one or more presentation parameters and the one or more content parameters, selecting at least one animation characteristic from a set of animation characteristics for the content representation; and modifying the content representation with the at least one animation characteristic, the at least one animation characteristic configuring the content representation to display at least one movement of the content representation while the content representation is presented at the client device; and causing presentation of the modified content representation including the motion-based animation at the client device associated with the member.
(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SANCHITA . ROY
Primary Examiner
Art Unit 2178


/SANCHITA ROY/            Primary Examiner, Art Unit 2178